Norton, J.
This action is instituted to foreclose a mortgage, exe©uted.hy fee defendant, and his wife ; but there is a slight difficulty, winch presents itself en account of an error in fee certificate of acknowledgment of. this mortgage, arising from a.-misdescription of the, husband, His. true name is Thomas Brady, while the. certificate of acknowledgement describes fee parties as “ Joseph Brady, aud Josephine, his wife.”
*269The error, so far as it affects Brady, the tasbaai, has tee® ©twisted hy a new certificate, made on proof, by a subscribing witoffis.
But it is urged, that the description, in the first eertifisato. Is dsfeetr ive as to the wife, that is, it describes her as the wife of Jcáepb, vAorsas m the mortgage it appears that she is the wife of Thomas. I tMnkj however, this is not a-fatal circumstance, asshe is otherwise snffieientiy described by her own name, and as being known to the officer as the person described in the mortgage. It is also objected, that the tas* band and wife should acknowledge at the same time, that is, that there should be one certificate which is good as to both. I cm see no sufficient ground for this objection. The statute requires the. wife.*) make her acknowledgment separate from her husband. It is sufficient that he has assented to her execution of the mortgage,''by himself being a party to it.
Demurrer overruled.